Citation Nr: 9908743	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-20 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition 
secondary to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease with 
hypertension.

3.  Entitlement to an increased evaluation for a 
postoperative cataract of the right eye, currently evaluated 
as 30 percent disabling.

4.  Entitlement to an increased evaluation for bilateral claw 
toes, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for vertigo, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1952 to 
February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a skin condition, and from an April 1995 
rating decision, which denied entitlement to increased 
disability evaluations for a cataract of the right eye, 
vertigo, and bilateral claw toes, and denied reopening of the 
appellant's claim of entitlement to service connection for 
heart disease with hypertension.  This case was certified to 
the Board by the Montgomery, Alabama, RO.

The appellant appeared at a hearing held at the RO on May 29, 
1996.  A transcript of that hearing has been associated with 
the record on appeal.


REMAND

1.  Increased rating claims

The appellant's increased rating claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disabilities.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Medical records were not obtained.  The appellant 
was not scheduled for a VA examination to evaluate the 
severity of his service-connected disabilities.


2.  Heart disease with hypertension

In October 1998 the appellant's representative submitted a 
letter from the appellant and other additional evidence.  The 
appellant did not waive consideration by the RO of the 
additional evidence.  38 C.F.R. § 20.1304 (1998).

Additionally, it is noted that a recent decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") provides new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme (the Court relied upon the benefits 
scheme adopted by the SSA).  Section § 3.156(a) of Title 38 
of the Code of Federal Regulations requires that in order for 
the new evidence to be material, it must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a) (1998).  The 
impact of the Hodge decision is significant as the long-
standing test adopted by the Court in Colvin for adjudication 
of new and material evidence cases has been determined to be 
invalid.  Specifically, the Federal Circuit has overruled 
Colvin to the extent that, in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge.  See also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (precedent decisions of the Court generally 
are given retroactive effect with regard to cases in which 
the administrative or judicial review process is not 
concluded).


3.  Skin condition secondary to Agent Orange

Service medical records indicate that in March 1963 the 
appellant had a wart removed.

In September and October 1963 warts were removed from the 
appellant's feet and hands.

In September and October 1964 the appellant was treated for a 
pruritic erythematous skin rash on his hands and feet.  The 
diagnosis was rule-out erythema multiforme.

In November 1964 the appellant was treated for recurrent 
raised hive-like areas over his body.  The lesions were not 
present on his hands and feet.  The diagnosis was recurrent 
low grade erythema multiforme or form of urticaria.

In April 1968 the appellant was examined for a knot on his 
neck.  He was treated in the surgery clinic for a fatty cyst.

In August 1969 the appellant was treated for two warts on his 
left hand.

From August to October 1971 the appellant was treated for 
multiple flat warts on his hands.  He was diagnosed with 
verrucae planae.

Post service, in August 1972 the appellant was treated for 
actinic keratosis on his left temple, an epidermal cyst on 
his left neck, warts on his hands, and pompholyx on his 
palms.

In May 1973 the appellant was treated for an epidermal 
inclusion cyst on his neck.

The appellant was treated for a wart on his left neck in 
December 1973.

In November 1974 the appellant was treated for a recurrent 
epidermal inclusion cyst on his neck.

In March 1976 the appellant had some verrucae and actinic 
keratoses removed from his hands.  Other actinic keratoses 
were removed from his face and near his ears.

In September 1976 the appellant was treated for seborrheic 
keratosis on his left temporal region.

In June 1977 the appellant was treated for seborrheic 
keratosis on his hands and forehead.

In August 1977 the appellant was treated for actinic 
keratosis on his hands.

From April to June 1978 the appellant was treated for actinic 
keratosis on his hands, face, and head.

In March 1979 the appellant was treated for a benign 
acanthotic keratosis on the right front hairline.

At a June 1979 VA examination, the appellant reported that he 
had had thickening skin lesions for approximately 10 years on 
his forehead.  He stated that they had been burned off on 
numerous occasions.

The examiner noted keratotic type of thickening in several 
small lesions on the right side of the forehead near the 
hairline.  A few such small lesions were also present on the 
dorsum of each hand.  The examiner observed a number of 
depigmented whitish areas, where lesions had been burned off 
in the past.

The examiner diagnosed hyperkeratotic lesions of the skin of 
the right forehead and hands.

In August 1986 the appellant was hospitalized for treatment 
of his right eye.  On discharge, a diagnosis of status post 
melanoma, excised in 1984, was noted.

In May 1990 Lloyd Sampson, M.D., treated the appellant for 
erythematous scaling papules on his skin.  Dr. Sampson 
diagnosed actinic keratosis.  The differential diagnosis was 
basal cell carcinoma, especially on the left forehead.

In July 1990 Dr. Sampson treated the appellant for actinic 
keratoses on his hands and some seborrheic keratosis on his 
right upper forehead.  He also treated lesions on the 
appellant's left arm and shoulder.

In August 1990 Dr. Sampson noted that a pathology report 
revealed basal cell carcinoma had been removed from the 
appellant's left shoulder.  The lesion had healed well.  Dr. 
Sampson treated an actinic keratosis on each of the 
appellant's hands.

In November 1992 the appellant was treated at University 
Hospital in Augusta, Georgia, for acute inferior myocardial 
infarction.  A secondary diagnosis of melanoma of the left 
face, post excision, was noted.

In November 1994 David Kent, M.D., performed Mohs' surgery on 
the appellant to remove a basal cell carcinoma involving the 
upper lip.

In June 1995, the appellant submitted several photographs of 
himself, which show where he has had skin lesions removed.

The appellant submitted also a patient education pamphlet 
from Dr. Kent.  The appellant highlighted portions of the 
pamphlet that state that the cause of skin cancer is not 
completely known and that exposure to sunlight is the most 
important factor associated with the development of skin 
cancers on the face and arms.  The pamphlet notes that skin 
cancers tend to be hereditary and that other possible factors 
contributing to the development of skin cancer include x-ray, 
trauma, and certain chemicals.

Additionally, the appellant submitted a statement of the 
number of times he had been treated since 1961 for various 
dermatological conditions, including warts, boils, actinic 
keratoses, rashes, and acanthotic keratosis.

At the May 1996 hearing, the appellant testified that he had 
been treated for warts on his hands and skin in 1961 and 
1963.  He explained that, after going to the Republic of 
Vietnam in 1964, he required more frequent dermatological 
treatment.  He stated that in 1964 he was treated for a rash, 
the origin of which was unknown.  He stated that, between 
1964 and 1972, he was treated frequently for dermatitis on 
his neck, face, and hands.  He stated that in 1972 he began 
being treated for actinic keratosis.  He stated that in 
approximately 1976 he began to develop basal cell carcinomas.  
The appellant stated that in 1978 he was diagnosed with 
malignant melanoma.

In November 1996 the appellant submitted a photograph taken 
of him in September 1996.  An annotation on the photograph 
indicates that seven actinic keratosis were removed from the 
appellant's skin in September 1996.

In March 1997 the appellant submitted photographs of himself 
in September 1996.  Annotations on the photographs indicate 
that the appellant was treated for basal cell carcinoma on 
his upper lip by Dr. Kent.

In April 1997 the appellant stated in a letter that he had 
undergone a VA Agent Orange examination in December 1996.  

In June 1997 the appellant submitted annotated photographs.  
The annotations indicate that the appellant had had basal 
cell carcinoma removed in April and May 1997 at Martin Army 
Hospital in Fort Benning, Georgia.

The appellant stated also that he had been treated by Dr. 
Kent in June 1997.

Recent records from government treatment facilities, 
including VA medical records and medical records from Martin 
Army Hospital in Fort Benning, Georgia, have not been 
obtained.  See Counts v. Brown, 6 Vet. App. 473 (1994) (duty 
to assist is particularly applicable to records held by 
agencies of the Federal Government).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for 
postoperative cataract of the right eye, 
bilateral claw toes, and vertigo since 
February 1994.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should obtain any additional 
VA medical records.

3.  The RO should obtain medical records 
from Martin Army Hospital in Fort 
Benning, Georgia.

4.  The appellant should be afforded a VA 
examination to evaluate the degree of 
disability resulting from his 
postoperative cataract, bilateral claw 
toes, and vertigo.

5.  The RO should review the evidence 
submitted in October 1998 to the Board by 
the appellant's representative.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 9 -


